DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is written in response to applicant’s amendment received on 6/14/2022.
Objections to the drawings and claim 1 have been overcome by amendment. 
35 U.S.C. § 112(b) of claims 5 and 6 have been overcome by amendment. 
Any rejection or objection not reiterated herein has been overcome by amendment. 
Amended claims 1-21 are pending, claims 12-21 are withdrawn. Amended claims 1-11 are under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority date of instant application is 10/2/2018.

Information Disclosure Statement
The IDS filed on 10/01/2019 and 4/17/2020 have been fully considered except where references have been lined through. 

Claim Objections
Claims 12-21 are objected to because of the following informalities: the claims are
marked “withdrawn”, but the correct status identifier should be “canceled”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The broadest reasonable interpretation of claim 8 is that the cells are “magnetotactic bacteria” this limitation is already in claim 1. Claim 8 does recite “nanoparticles are magnetosomes” but this is part of an optional embodiment and thus claim 8 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bharde (Bharde AA, Parikh RY, Baidakova M, Jouen S, Hannoyer B, Enoki T, Prasad BL, Shouche YS, Ogale S, Sastry M. Bacteria-mediated precursor-dependent biosynthesis of superparamagnetic iron oxide and iron sulfide nanoparticles. Langmuir. 2008 Jun 3;24(11):5787-94. doi: 10.1021/la704019p) as evidenced by LB broth (LB broth, Thermo Fisher Scientific [retrieved on 12/8/21] retrieved from the internet <URL: https://www.thermofisher.com/order/catalog/product/10855021>)  and further in view of Oestreicher (Oestreicher, Z., Mumper, E., Gassman, C., Bazylinski, D., Lower, S., & Lower, B. (2016). Spatial localization of Mms6 during biomineralization of Fe3O4 nanocrystals in Magnetospirillum magneticum AMB-1. Journal of Materials Research, 31(5), 527-535. doi:10.1557/jmr.2016.41). as evidenced by ATCC media 1653 (ATCC medium 1653, ATCC, [retrieved on 11/9/21] retrieved from the internet <URL: https://www.atcc.org/products/700264>) and Gonzalez (González, L. M., Ruder, W. C., Messner, W. C., & LeDuc, P. R. (2012, June). Sensing of Local, Highly Concentrated Magnetic Field Gradients in Magnetotactic Bacteria Induces Motility Reversal. In Summer Bioengineering Conference (Vol. 44809, pp. 1297-1298). American Society of Mechanical Engineers).
Regarding claim 1, Bharde teaches cultivating magnetic nanoparticle producing Actinobacter in LB for a pre-growth period, following which is a growth period whereby the media is supplemented with iron salts to stimulate production of iron oxide nanoparticles (abstract, p5788 left column lines 16-26). Bharde states that the synthesis of the iron nanoparticles requires iron salts and thus no nanoparticles would be produced until the growth step where the iron salts are added to the media (p5788 left column lines 16-26). LB contains yeast extract, but LB does not contain boric acid or nitriotriacetic acid as evidenced by LB broth formulation. 
Bharde fails to teach the boric acid or nitriotriacetic acid for iron nanoparticle production. 
Oestreicher teaches Magnetospirillum magneticum AMB-1 can be used to produce iron oxide nanoparticles (Fe3O4) (title, abstract). Instant specification [0478] classifies this strain as a magnetotactic bacteria. Oestreicher further teaches that magnetotactic bacteria use magnetosomes to produce the iron nanoparticles (abstract). Oestreicher teaches using ATCC media 1653 for the growth and production of magnetic nanoparticles by bacteria (p529 left column lines 2-6). Oestreicher is silent regarding the composition of the media however ATCC 1653 teaches does not include any yeast extract, and teaches boric acid at a working concentration of 0.00005g (attached PDF, see Wolfe mineral solution p2 which is further diluted into working solution p1 ATCC medium 1653). Claim language of “no more than” can be reasonable interpreted to mean zero or not present.  The concentration of nitriotriacetic is Oestreicher is above the claimed limits, but as evidenced by Bharde no nitriotriacetic acid is needed to produce the iron nanoparticles. Oestreicher does not state that the particles produced by Magnetospirillum magneticum AMB-1 are ferrimagnetic, but Oestreicher teaches that the particles are produced in an organelle called a magnetosomes. Gonzalez teaches that magnetotactic bacteria (Magnetospirillum magneticum AMB-1) hold ferrimagnetic particles within the magnetosome (p1 left column lines 28-right column line2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second iron oxide producing media in the two-step iron nanoparticle production of Bharde with the ATCC media 1653 taught by Oestreicher and replacing the Actinobacter of Bharde with the Magnetospirillum magneticum AMB-1 of Ostreicher. One of ordinary skill in the art would be motivated to do so because this would be a simple substitution of one media for another. Both medias are known in the art to be used in the production of iron nanoparticles. Further, this would be a substitution of two known iron oxide nanoparticle producing bacteria. Predictable results would be obtained as these substitutions are medias known in the art to produce iron nanoparticles and a replacement of a different strain of bacteria known in the art to produce iron nanoparticles. There would be a reasonable expectation of success as both Bharde and Oestreicher are in the same field of endeavor of production of iron nanoparticles by microorganisms. 
	Regarding claim 2, Bharde teaches cultivating magnetic nanoparticle producing cells in LB for a pre-growth period, following which is a growth period whereby the media is supplemented with FeCl3 and/or FeSO4 to stimulate production of iron oxide nanoparticles (p5788 left column lines 16-26). This supplementation of iron salts results in a higher concentration of iron in the growth step than the pre-growth step. FeSO4 contains a coefficient of 1 and 4. 
Regarding claim 3, Examiner has interpreted the claim language “less than” to include the lack of the recited ingredients IE zero.  
ATCC 1653 is silent regarding the inclusion of any quantities of EDTA, ashes, proteins, sucrose, stachyose, raffinose, proteins, histidine, methionine, tryptophan, leucine, isoleucine, cobalt nitrate, aluminum potassium sulfate, sodium molybdate, sodium selenite, sodium tungstate, nickel chloride, cadmium, lead, and peptone. Therefore to one of ordinary skill in the art it is inherent that 1653 lacks these ingredients. 
Regarding claim 4, Oestreicher teaches using the defined media 1653. The total quantity of a compound are known as it is a defined media, and at the beginning of culture the amount of the compound consumed will be zero. Thus one of ordinary skill in the art with the knowledge of the contents has for example considered the C1 and C2 of CaCl2 at the beginning. At the beginning C2 is known and C2=Ctotal.  
Regarding claim 5, ATCC medium 1653 does not disclose the addition of sodium tungstate dehydrate, yeast extract, proteins from yeast extract, peptone, sugars or amino acids or proteins or ashes or fibers from peptone, gallium or nickel. Additionally, one of ordinary skill in the art would recognize that compounds can be present without affecting the growth of the microorganism.  
Regarding claim 6, ATCC media 1653 teaches boric acid at a starting concentration of 161 μM in stock solution which is further diluted into a working solution (p2 Wolfes mineral solution). This is a larger amount that the 1 μM recited in the claim. As discussed in claim 5 boric acid can be present in an amount that does not affect the growth, as this media formulation is designed to grow microorganisms it is obvious that the boric acid concentration is not high enough to affect the growth of the microorganisms. 
Regarding claim 7, Bharde teaches addition of iron salts to stimulate the production of iron nanoparticles resulting in a higher concentration of the iron than in the pre-growth LB media (p5788 left column lines 16-26). 
Regarding claim 8, Oestreicher teaches Magnetospirillum magneticum AMB-1 can be used to produce iron nanoparticles (title, abstract). Instant specification [0478] classifies this strain as a magnetotactic bacteria. Oestreicher further teaches that magnetotactic bacteria use magnetosomes to produce the iron nanoparticles (abstract). 
Regarding claim 9, ATCC medium 1653 recites CaCl2 (a source of calcium), biotin (a source of vitamin, carbon), NaNO3 (a source of nitrogen), AIK(SO) (a source of sulfur), FeSO4 (a source of iron), KH2PO4 (a source of phosphate), and thiamine (a source of carbon) (p1 Wolfe vitamin solution and ATCC medium 1653, p2 Wolfe mineral solution).  1653 also teaches a concentration of 5 mg thiamine and 0.1 mg Vitamin B12 and thus the concentration of the carbon source is higher than the vitamin source (p1-2 Wolfe vitamin solution). Further 1653 teaches NaNO3 at concentration of 0.12g and a 0.1 mg Vitamin B12 and thus the concentration of the nitrogen source is higher than the vitamin source (p1-2 ATCC medium 1653 and Wolfe vitamin solution). Bharde teaches a pre-growth in LB media which is then supplemented with iron salts for the growth step (p5788 left column lines 16-26). It becomes obvious to one skilled in the arts to modify the teachings of Oestreicher to utilize the pre growth and growth media taught by Bharde to result in a step whereby the growth media contains a higher concentration of iron than the pre-growth media as this would be a substitution of a growth media that is well known in the arts to grow microbes that produce iron nanoparticles. One skilled in the arts would have a reasonable expectation of success as both of these media are well known in the field.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bharde in view of Oestreicher as applied to claims 1-9 above and further in view of Bharde 2005 (Bharde, A., Wani, A., Shouche, Y., Joy, P. A., Prasad, B. L., & Sastry, M. (2005). Bacterial aerobic synthesis of nanocrystalline magnetite. Journal of the American Chemical Society, 127(26), 9326-9327.).
The teachings of Oestreicher and Bharde are discussed above as applied to claim 1.
Bharde is silent regarding the method of storage of the microorganism. 
However Bharde references that the microorganism were treated according to the methods laid out in Bharde 2005 (p5788 left column line 16). Bharde 2005 teaches that the microorganism is stored in a 30% glycerol solution (p1 supporting information lines 5-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Bharde with the microorganism storage solutions in Bharde 2005. One of ordinary skill in the art would be motivated to do so because Bharde teaches that the methods were used as cited in Bharde 2005. There would be a reasonable expectation of success as both Bharde and Bharde 2005 are in the same field of endeavor of iron nanoparticle producing microorganisms. 

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bharde in view of Oestreicher as applied to claims 1-19 above, and further in view of Khalil (Ali Talha Khalil, Muhammad Ovais, Ikram Ullah, Muhammad Ali, Zabta Khan Shinwari & Malik Maaza (2017) Biosynthesis of iron oxide (Fe2O3) nanoparticles via aqueous extracts of Sageretiathea (Osbeck.) and their pharmacognostic properties, Green Chemistry Letters and Reviews, 10:4, 186-201, DOI: 10.1080/17518253.2017.1339831). 
The teachings of Oestreicher and Bharde are discussed above as applied to claim 1.
Regarding claim 11, Oestreicher and Bharde do not teach drying the nanoparticles. 
Khalil teaches drying iron oxide nanoparticles at 500oC (p188 left column lines 1-5). Khalil teaches that the drying at 500oC results in full crystallization of the nanoparticles and decomposition of extra compounds that may be present (p188 left column lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oestreicher and Bharde with the drying the nanoparticles under heat as taught in Khalil.  One of ordinary skill in the art would be motivated to do so because Khalil teaches that this purifies the nanoparticles.  There would be a reasonable expectation of success as Oestreicher, Bharde and Khalil are in the same field of endeavor of iron nanoparticles. 


Response to Arguments
Applicant’s arguments with respect to claim 1 (remarks p24) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1 argument (i), this is moot as Ostreicher teaches a strain of bacteria that produces ferrimagnetic particles as evidenced by Gonzalez (see rejection of claim 1 above).
Regarding claim 1 argument (ii), applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., intercellular production of nanoparticles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the “iron oxide nanoparticle-producing cells” of claim 1 is simply a bacterium able to produce nanoparticles which can be done either intercellularly (as in Ostreicher) or extracellularly (as in Bharde).
Regarding claim 1 arguments (iii) and (iv), these limitations are addressed by Ostreicher, see rejection of claim 1 above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Ostreicher fails to teach a claimed two-step process (p25 last paragraph). This argument has been fully considered but is not persuasive. Bharde is relied upon for the two-step process, see the rejection of claim 1 above and in the non-final rejection filed on 12/15/2021. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (p25 second paragraph), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, this is a substitution of elements known in the art used for the same purposes, the production of iron nanoparticles by bacteria. Thus, this is a case of prima facia obviousness (see MPEP 2144.06). 
Applicant’s argue that Bharde used aerobic conditions while Oestreicher uses anaerobic conditions and further that there is not motivation to combine (p26 last paragraph-p27 first paragraph). This argument has been fully considered but is not persuasive. Oestreicher is silent regarding anaerobic conditions, indeed the only mention of the word anaerobic in Ostreicher is in the references cited section of the paper. Further, one of ordinary skill in the arts would understand that there is not a limitation regarding use of a two-step growth procedure in Bharde. Bharde does not teach that a two-step growth process can only be undertaken in aerobic conditions. One of ordinary skill in the arts would understand that different bacterial strains do require different conditions for growth, anaerobic or aerobic, but as Bharde does not teach a two-step method can only be used under aerobic conditions, one would understand that the method can be performed under anaerobic conditions as well. As discussed in the paragraph above, the motivation is provided because this is a simple substitution of elements known the arts for the same purpose with a reasonable expectation of success as these individual elements (media, bacteria) are known in the production of iron nanoparticles. 
Applicants argue that there is no motivation to utilize the method of Khalil to further purify the produced nanoparticles (p27 second paragraph). This argument has been fully considered but is not persuasive. Motivation was provided in the rejection of claim 10 in the non-final rejection filed on 12/15/2021 and is reproduced above.

Conclusion
No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR L KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636